Craik, J.,
delivered the opinion of this Court.
The appellant in this case filed her bill in the Circuit Court of Baltimore city, praying for an injunction to protect her separate property, which had been levied upon to satisfy a judgment against Conrad Hiller, her husband, in favor of the appellee, James H. Johnson. The appellant alleged in her bill that the goods and property levied upon were her separate property, and did not belong to her husband, Conrad Hiller, and was not answerable for the payment of his debts. The appellees answered her bill, denied the jurisdiction of the Court, but admitted that the property in controversy had been levied upon for the payment of a judgment of the appellee, Johnson, recovered against Conrad Hiller in the *10Court of Common Pleas of the City of Baltimore ; that said judgment was a bona fide judgment against Conrad Niller, the husband, and that the property levied upon was the property of Conrad Niller, and denied that the appellant had any interest whatever in the same, and asked for the injunction to he dissolved and the bill dismissed. Issue was joined and a commission issued, under ■ which a variety of testimony, both written and oral, was taken. The Judge of the Circuit Court, on the final hearing of the case, dissolved the injunction and dismissed the bill.
The view which the Judge of the Circuit Court took of the case, dispensed with the necessity of his deciding the question of jurisdiction, hut as the want of jurisdiction was relied on in the answer of the appellees, we deem it our duty to declare the question of jurisdiction to he res judicata, since the decision in this Court in the case of Bridges and Woods vs. McKenna, 14 Md. Rep., 258, recognized and affirmed in Lewis et al. vs. Levy, 16 Md. Rep., 85.
After these decisions, if we shall decide, upon examination of this case, that Eleanora Niller, the wife of Conrad, was the bona fide owner of the property levied upon, she was entitled to he relieved in equity, and have her property protected by a bill of injunction.
Having thus summarily disposed of the question of jurisdiction, we will consider the claim of the appellant to the goods and property in controversy, as her separate property. Erom. an examination of the evidence, we find she claims the property in virtue of two hills of sale. The first is a bill of sale from Conrad Niller, her husband, to William M. Willis, conveying the property therein mentioned, for the sum of three hundred dollars, and dated the 1st of November, 1862 ; this bill of sale was duly executed; the bona fides of it was supported by the affidavit required by law ; the second is a conveyance of *11the same property hy Willis to Eleanora Hiller, the wife of Conrad ; this hill of sale is dated the 4th of Hovemher, 1862, for the consideration of five dollars. These hills of sale were duly acknowledged and recorded. By virtue of these hills of sale, the property vested in the appellant as her separate property, protected from the subsequent debts of the husband. Art. 45, sec. 1, of Code of Pub. Gen. Laws. These conveyances are valid between the parties to them, and we find no sufficient evidence to impeach the bona fides of the hill of salo from Hiller to Willis or from Willis to Eleanora, the wife of Conrad. But admitting that they were voluntary conveyances, and that it was a gift from the husband to the wife, unless there is evidence of fraud in fact, the property cannot he reached by a subsequent creditor. This question was decided hy this Court in the case of Williams et al. vs. Banks et al., 11 Md. Rep., 198. See also, Atkinson vs. Phillips, 1 Md. Ch. Dec., 507 ; Unger and Wife vs. Price, 9 Md. Rep., 557 ; Mayor and City Council of Baltimore vs. Williams, 6 Md. Rep., 285.
Conceding this to he the law, the appellee cannot impeach and set aside this conveyance unless he can show that his claim was prior to the conveyance, and he a subsisting creditor at the time. Eor this purpose he has relied on the record of a judgment in the Court of Common Pleas of Baltimore in his favor against Conrad Hiller, the husband of the appellant, at May Term, 1864. The appellee, Johnson, claims for that judgment a conclusive effect on the question in issue. The principle is well settled that the judgment of a court of competent jurisdiction, when offered in evidence, is conclusive upon the subject matter decided ; but a judgment is conclusive only against parties and privies, on the question adjudicated by it. Does the record of that judgment establish the fact that the appellee, Johnson, was a subsisting creditor of Conrad Hiller on the 4th of Hovemher, 1862?
*12Let us examine the record of that judgment to see what was decided, and how far the appellant, a stranger to it, was affected thereby.
The suit was instituted on the 16th of November, 1863 ; in May, 1864, judgment was obtained against Conrad Niller ; no cause of action was filed, and the declaration does not disclose and state the time when the cause of action accrued. The judgment therefore was only evidence of the indebtedness of Conrad Niller to the appellee, Johnson, on the 16th of November, 1863, more than one year after the conveyance to appellant; but no question affecting the rights of the appellant was determined by that suit, as she was neither a party nor privy to it. 2 Smith’s Leading Cases, 821, 825 ; Thrasher vs. Haines, 2 N. H., 443 ; Cecil vs. Cecil et al., 19 Md. Rep., 72 ; Vose vs. Morton, 4 Cushing, 27. It appears from the evidence in this case that’the appellee, Johnson, was not satisfied to rest his case on this judgment; it will be found that he produced before the Commissioner a paper purporting to be signed and sealed by Conrad Niller, and attested by W. M. Willis. It was exhibited as the foundation of the appellee’s claim against Conrad Niller ; it is not .dated, but by the terms of it the agreement was to be performed before the-day of June, 1860 ; it purports to be “a covenant or undertaking on the part of Conrad Niller to indemnify Johnson against loss, in consideration that Johnson would release a mortgage claim against a certain house of Willis’, also to indemnify and save the said Johnson from all liability, either personally or in his property, to and for the lien claim of Cyrus .Gault.” This.paper was introduced to show, as the appellees’ counsel stated, the date of the contract, and the Judge of the Circuit Court assumed in his opinion that this contract was established by the record of the judgment of the appellee, Johnson, against Conrad Niller. We cannot give our assent to any such proposition. No such cove*13nant was filed in the case and declared on. The first notice that the appellant had of it was its production before the Commissioner to be filed as evidence in the cause. We think the appellant had a right to rebut it as evidence affecting her rights, and exercising that right she assailed it as a forgery, and it becomes our duty to examine the evidence and determine whether her allegation is sustained. It is our duty to reject the evidence of H. S. Eogers, one of the .witnesses for the appellant, because it is inadmissible to prove the signature of Conrad Hiller ; he admitted he was not acquainted with his handwriting, never saw him write, and only spoke from a comparison of hand-writing ; nor do we give much weight to the evidence of Conrad Hiller; but three other witnesses declared that it was not the signature of Conrad Hiller.
(Decided 18th April, 1867.)
Courts of justice will not assume that witnesses have perjured themselves and are not entitled to credit; if the testimony is not rebutted by other witnesses, nor the character and credibility of the witnesses impeached, it will have its due weight and influence with the Court. The appellees did not attempt to impeach these witnesses or rebut their evidence ; and although it appears that W. M. Willis, the attesting witness, was present during the time the evidence was taken, they omitted or declined to call him. On this evidence we must find that the appellee, Johnson, has failed to prove that Conrad Hiller signed the covenant, or that he was a subsisting creditor of Conrad at the time his wife acquired the property in controversy, and he has no right as a subsequent creditor to impeach and set aside this conveyance as fraudulent.
Entertaining these views, we reverse the decree of the Circuit Court, with costs, and order the injunction to be made perpetual.

Decree reversed and injunction made perpetual.